Case: 11-50767     Document: 00511883991         Page: 1     Date Filed: 06/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 12, 2012
                                     No. 11-50767
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RUTILIO HERNANDEZ-OCHOA, also known as Rutilio Hernandez-Ochou,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:10-CR-1183-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Rutilio Hernandez-Ochoa was convicted of one charge of illegal reentry
into the United States and received a within-guidelines sentence of 46 months
in prison and a three-year term of supervised release. In this appeal, he argues
that his sentence is substantively unreasonable because his history and
circumstances counsel in favor of a lesser sentence. Because Hernandez-Ochoa
did not object to the reasonableness of his sentence in the district court, we



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50767    Document: 00511883991      Page: 2   Date Filed: 06/12/2012

                                  No. 11-50767

review this argument for plain error only. See Puckett v. United States, 556 U.S.
129, 134-35 (2009); United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
      Our review of the record, the parties’ filings, and pertinent jurisprudence
establishes that Hernandez-Ochoa has not shown error, much less plain error,
in connection with this challenge to his sentence. This is because his arguments
on this issue do not establish that the district court gave too little weight to an
important sentencing consideration or gave too much weight to an unimportant
consideration. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Rather, his contentions amount to no more than a disagreement with the
propriety of the sentence, which does not suffice to show error concerning it. See
id.; see also United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir.
2008). Additionally, Hernandez-Ochoa’s arguments may fairly be read as a
request that this court reweigh the § 3553(a) factors. This request should be
denied. See Gall v. United States, 552 U.S. 38, 51 (2007). Finally, Hernandez-
Ochoa’s challenge to the rebuttable presumption of reasonableness accorded his
within-guidelines sentence is, as he concedes, unavailing under our precedent.
See United States v. Duarte, 569 F.3d 528, 530 (5th Cir. 2009); United States v.
Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
      AFFIRMED.




                                        2